DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 are allowed.
Reasons for Allowance:
Prior art of record does not teach, or make obvious a fluid pressure pulse generator apparatus for a telemetry tool, comprising: at least one of the rotor projections has a standard outer diameter and at least one of the rotor projections has an outer diameter which is reduced compared to the outer diameter of the at least one rotor projection with the standard outer diameter, or at least one of the stator projections has a standard outer diameter and at least one of the stator projections has an outer diameter which is reduced compared to the outer diameter of the at least one stator projection with the standard outer diameter.
Patent 4785300 to Chin discloses a fluid pressure pulse generator apparatus for a telemetry tool, comprising: (a) a stator (fig 3A:40, col 5 ln 9-11) comprising a stator body (col 5 ln 19-21) and a plurality of radially extending stator projections spaced around the stator body (fig 3A:71, col 5 ln 19-24), wherein the spaced stator projections define stator flow channels extending therebetween; and (b) a rotor (fig 3A:41, col 5 ln 9-12) comprising a rotor body (col 5 ln 24-31) and a plurality of radially extending rotor projections spaced around the rotor body (fig 5:72, col 5 ln 28-32), wherein the rotor projections are axially adjacent the stator projections and the rotor is rotatable relative to the stator such that the rotor projections move in and out of fluid communication with the stator flow channels to create fluid pressure pulses in fluid flowing through the stator flow channels (col 5 ln 19-32).
Chin does not disclose a fluid pressure pulse generator apparatus for a telemetry tool, comprising: at least one of the rotor projections has a standard outer diameter and at least one of the rotor projections has or at least one of the stator projections has a standard outer diameter and at least one of the stator projections has an outer diameter which is reduced compared to the outer diameter of the at least one stator projection with the standard outer diameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINE BENLAGSIR/               Primary Examiner, Art Unit 2685